Citation Nr: 0408745	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-18 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE 

Entitlement to service for post-traumatic stress disorder and 
major depression. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The veteran was scheduled to testify 
at a Board hearing via videoconference, in February 2004, but 
failed to report and did not request that the hearing be 
rescheduled.  Thus, the Board believes all due process 
requirements were met with regard to his hearing request.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will provide notification 
if further action is required on the part of the appellant.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder and major depression.  A review of his 
service medical records reveals that in a medical history 
prepared at the time he was examined for enlistment in 
November 1967, the veteran reported that he was hospitalized 
and treated for "nerves" in 1963 and was rejected in the 
past from service because of this problem.  On a February 
1969 medical history, he reported that he was treated for 
nerves in 1965 that was "completely settled".  

However, records of the veteran's pre-service medical 
treatment are not in the claims file.  In a written statement 
received in March 2001, the veteran advised the RO that he 
was psychiatrically hospitalized at St. Margaret Mercy 
Hospital in Dyer, Indiana, evidently prior to entering 
service.  He said the main hospital was now in Hammond, 
Indiana, with administrative offices and a clinic in Dyer.  
The veteran said he had contacted both locations and was 
advised that records were held for no more than seven to ten 
years and that there was "nothing in their computer system 
about my hospitalization".  Further, he reported that after 
his hospitalization he was treated by a psychologist in 
Hammond named J.M. who treated him for approximately two 
years.  The veteran said the psychologist's Hammond office 
burned while the veteran was in service, and the treatment 
records were destroyed.  The veteran indicated that he 
disclosed the length of his psychiatric hospitalization and 
psychological counseling to the Naval recruiter.  Thus, it 
appears that the medical records of the veteran's pre-service 
treatment are evidently unavailable.

The medical evidence also reflects that, when examined by VA 
in October 1998, the veteran reported that he worked at a 
movie theater for twenty years until it recently closed.  The 
records further indicate he evidently collected unemployment 
insurance thereafter.  However, it also appears that the 
veteran may have been awarded Social Security Administration 
(SSA) disability benefits.  In a February 2000 written 
statement, the veteran advised the RO that he currently 
received "$945.00 from Social Security Disability".  
Further, in an April 2001 VA treatment record it was noted 
that the veteran received SSA disability benefits, and a July 
2001 VA examination report indicates that the veteran was 
awarded disability benefits in 1999.  However, the record on 
appeal does not contain copies of the administrative decision 
and evidence that SSA would have used in adjudicating the 
veteran's claim for disability benefits.

The U.S. Court of Appeals for Veterans Claims has held that, 
where VA has notice that the veteran is receiving disability 
benefits from SSA, and records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Further, the Court held, in 
the case of Tetro v. Gober, 14 Vet. App. 110 (2000), that VA 
has the duty under the law to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.  This would include a decision 
from SSA.  Id. Accordingly, the RO should obtain a copy of 
the administrative decision and medical records that were 
considered by that agency in adjudicating the veteran's claim 
for SSA disability benefits.

In view of the foregoing, the Board finds that the case 
should be REMANDED to the RO for the following action:

1.	The RO should obtain from the Social 
Security Administration a copy of the 
administrative decision and records 
pertinent to the appellant's claim for SSA 
disability benefits and a copy of any 
subsequent disability determinations and 
the medical records relied upon in reaching 
those decisions.

2.	Thereafter, the RO should undertake any 
further development deemed necessary, and 
should ensure that all necessary action 
under the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096, is completed.  Then, the RO 
should readjudicate the claim for service 
connection for PTSD and major depression.  
If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal since the September 2003 SSOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


